Citation Nr: 1730196	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals of a stroke, to include as due to herbicide exposure.

3.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1980 and had additional service with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse subsequently testified in February 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

In June 2012, the Board determined that the claims for service connection for type II diabetes mellitus, the residuals of a stroke, and prostate cancer had been withdrawn.  As such, those issues were dismissed.  The issue of entitlement to service connection for an acquired psychiatric disorder was remanded to the agency of original jurisdiction (AOJ, in this case the RO) for the purpose of obtaining additional information.  

Subsequently, the appellant appealed the dismissal of the three issues to the United States Court of Appeals for Veterans Claims (Court).  After review, the Court, in October 2013, issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's June 2012 Decision/Remand.  The claim was then returned to the Board.  

This claim was previously before the Board in April 2014 and April 2016, at which time the Board remanded it for additional development.  The requested development has been completed on the issues of service connection for type II diabetes mellitus, residuals of a stroke, and residuals of prostate cancer, and the claim is properly before the Board for appellate consideration.

The Court has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents during his military service.

2.  The Veteran's type II diabetes mellitus did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, and was not incurred within a year of active service.

3.  The Veteran's residuals of a stroke did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, and were not incurred within a year of active service.

4.  The Veteran's residuals of prostate cancer did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  In regards to the STRs and service personnel records, the Board notes that portions of them are illegible, and the record shows that attempts to obtain better copies would be futile.  In the absence of the unavailable service records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO did not afford the Veteran VA examinations on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran has been diagnosed with type II diabetes, a stroke, and prostate cancer, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).  The Veteran was afforded a hearing before a VLJ at which he and his spouse presented oral argument in support of his claims.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including a brain hemorrhage and diabetes mellitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period in the 1960s and 1970s, or along the Demilitarized Zone (DMZ) in Korea between 1968 and 1971.  Type II diabetes and prostate cancer are among the diseases for which service connection is presumed due to such exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(e) (2016).

The Veteran testified at the February 2012 Board hearing that he had temporary duty for 60 days sometime from 1977 through 1979 in Korea for cold weather training and was based 20 miles from the DMZ.  While there he delivered mail to units directly outside of the DMZ.  The Veteran wrote in October 2016 that he was stationed in locations where herbicides were present due to spraying by the U.S. military.

In this case, the Veteran served in Korea between 1977 and March 1979.  Thus, it cannot be presumed that he was exposed to herbicide agents in Korea because of his dates of service.  Furthermore, the Veteran did not serve in Vietnam.  Therefore, it cannot be presumed that the Veteran was exposed to herbicide agents in service.  See 38 C.F.R. § 3.307(a).

The record does not show that the Veteran was exposed to herbicides as contemplated by VA regulations on a direct basis.  There is no evidence other than the Veteran's statements that herbicide agents were used at any of the locations where he was during service at the times that he was there.  The Veteran wrote that he was exposed to herbicides in Japan, Korea, and the Philippines.  In October 2016 the Veteran sent the names of three individuals who he served with in Arlington Heights, Japan, and Camp Pendleton, respectively.  The Veteran wrote that they were "made aware of" his exposure to herbicides while serving on active duty in the Pacific Ocean and other overseas installations but that he was unaware of their current whereabouts.  The Board notes that the Veteran is not competent to state that herbicides were used in the locations where he served.  Furthermore, the Veteran has not indicated that the listed individuals he served with have such competence, and his statement that they were "made aware of" his exposure does not indicate that they witnessed it or have knowledge beyond what the Veteran told them.  Thus, service connection is not available for any other disability on a presumptive basis due to exposure to herbicides.  See 38 C.F.R. § 3.307(a).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

In regards to service connection on a direct basis, the STRs do not show complaints, diagnoses or treatment related to type II diabetes mellitus, a stroke, or prostate cancer.  The Veteran wrote in July 2007 that he did not receive medical treatment during service.

The post-service treatment records show that in March 2003 the Veteran sustained an intracranial hemorrhage.  September 2005 VA treatment records show that the Veteran was diagnosed with prostate cancer.  January 2010 VA treatment records state that the Veteran was diagnosed with diabetes in 1998.  Subsequent VA treatment records reveal that he took oral medication for diabetes control.  While treatment records beginning in March 2013 indicate that the Veteran had "pre-diabetes," there is a current diagnosis of the purposes of this claim because the treatment records clearly show a diagnosis and treatment for diabetes during the claims period.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)

The Veteran wrote in May 2007 that during his service he underwent abnormal conditions that caused the 2003 stroke.  A June 2003 letter from the Veteran's employer indicates that the Veteran had been told by his physician that he needed to limit stress at work.  A February 2004 counseling session report from the Veteran's employer states that he was having difficulty performing the functions of the job, which was in contrast to his excellent performance prior to his illness.  In March 2004, the Veteran resigned from his position.

While the Veteran has made statements to the effect that his diabetes, stroke, and prostate cancer are related to service, he is not competent to make such determinations because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There are no competent medical opinions of record indicating that there is any relationship between these disabilities and the Veteran's active service.  

Furthermore, type II diabetes mellitus was diagnosed in 1998, and the Veteran suffered his stroke in 2003, which were not within a year of active service.  Therefore, in addition to service connection on a direct basis, service connection is not warranted for type II diabetes mellitus and residuals of a stroke based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for type II diabetes mellitus, residuals of a stroke, and residuals of prostate cancer, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for residuals of a stroke, to include as due to herbicide exposure, is denied.

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD.  VA treatment records show that the Veteran was diagnosed with anxiety disorder, NOS and rule out generalized anxiety disorder at September 2006 VA treatment.  He did not have any subsequent VA treatment for an acquired psychiatric disability.  In February 2012 the Veteran had a Vet Center intake session at which he said that he believed he had PTSD as a result of several military events, including witnessing someone taking their own life during basic training.  No diagnosis was made and the Veteran did not have additional Vet Center visits.  The Veteran had a VA examination in October 2016.  The examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 and that he did not have a mental disorder that conformed with the DSM-5 criteria.

A Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability.  McClain, 21 Vet. App. at 323.  The Veteran filed his claim in August 2006 and was diagnosed with anxiety disorder, NOS and rule out generalized anxiety disorder in September 2006.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion of the October 2016 VA examiner is inadequate because he did not provide an opinion regarding whether the anxiety disorder, NOS and rule out generalized anxiety disorder are related to service.  Therefore, an addendum to the opinion must be obtained before the claim can be decided on the merits.

VA treatment records through June 2015 have been associated with the claims file.  The RO should therefore attempt to obtain all relevant VA treatment records dated from June 2015 to the present while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2015 to the present.

2.  Thereafter, obtain an addendum to the October 2016 VA PTSD examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the anxiety disorder, NOS and rule out generalized anxiety disorder diagnosed at September 2006 VA treatment are related to service.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his requested opinion without resorting to speculation, he should state why that is the case.

3.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), be provided an opportunity to respond, and the claim should thereafter be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


